Title: William E. Richmond to Thomas Jefferson, 10 December 1819
From: Richmond, William E.
To: Jefferson, Thomas


					
						Honoured Sir,
						
							Providence
							 Decr 10. 1819
						
					
					You will, I trust, excuse me for troubling you with the enclosed prospectus of a Journal, which I have undertaken to edit, as it will explain to you the nature of the information which I am about to request of you.   I am aware of the weight of the duty which I have undertaken, and feel my own deficiency. I have therefore, presumed to apply to the few persons in this Country who have made a study of those important topicks which relate to Political Economy. It is unfortunate for us, that they form no part of  the Publick Education of our young men, and that they most commonly leave College, as ignorant of the sources of political power as they entered it.   Having undertaken, I wish to discharge, the duties of my station with some degree of utility to the Publick. I have therefore resolved, by a regular course of reading to qualify myself. You will, Sir, confer an obligation, by referring me to such European books as may best suit my purpose.
					I am already informed, that Political Economists in Europe are divided into two classes, with respect to the object of enquiry; and that one class make their object Revenue for the support of government, while the other consult only the prosperity of the people. The latter appears to me the only legitimate object; and the former must be considered invidious. The French Economists under the old regimé must have been of the latt that class, or their enemies, the English could not have obtained so great an ascendancy over that truly powerful nation. Mons. Neikar, was perhaps of the other sect. Some persons, have doubted the honesty of Adam Smith’s bold and specious theory, especially when the British Ministry have always encouraged its circulation, in direct opposition to their own policy  conduct as regards manufactures. For one, I am disposed to think it a trick upon the world, to discourage other nations from a Manufacturing Policy and leave British Fabricks the markets of the whole world; but as I am a young man, inexperienced in political economy I feel somewhat diffident of the opinion. If, Sir, you have time & inclination to honour me with a reply, be pleased to give me your thoughts with respect to Dr Smith.
					I am persuaded, that your solicitude for the welfare of the great nation over whose destinies you so long presided to the satisfaction of your fellow citizens, will dispose you to consider this application of a Stranger with indulgence, as it is made with the desire that it may be useful to the Community.
					
						With great respect, I remain Sir Your humble Servt
						
							Wm. E Richmond
						
					
				